Citation Nr: 0320400	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  94-48 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an injury to the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1973 to October 
1976.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1994 RO rating decision that denied service 
connection for residuals of a head injury, syphilis or 
residuals thereof, a low back disorder, a mental disorder, 
including PTSD, and residuals of an injury to the left eye.  
In March 1998 and December 2000, the Board remanded the case 
to the RO for additional development.  In an October 2002 
decision, the Board denied service connection for residuals 
of a head injury, syphilis or residuals thereof, and a low 
back disorder.

In October 2002, the Board deferred decisions on the issues 
of the veteran's entitlement to service connection for a 
mental disorder, including PTSD, and residuals of an injury 
to the left eye pending additional development by the Board, 
pursuant to authority under 38 C.F.R. § 19.9(a)(2) (2002).  
In 2003, VA reports of the veteran's eye and psychiatric 
examinations were received pursuant to the Board's 
development.

The issue of entitlement to service connection for residuals 
of a left eye injury will be addressed in the remand section 
of this decision.


FINDINGS OF FACT

1.  PTSD is not demonstrated.

2.  The veteran was involved in a motor vehicle accident in 
service.

3.  His mental disorder is causally related to brain injury 
sustained in the motor vehicle accident in service.


CONCLUSION OF LAW

Dementia due to brain injury was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a mental disorder, including PTSD, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any mental disorders, 
including PTSD, and to obtain an opinion as to the etiology 
of such disorder.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In an April 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate the claim.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
Board is also granting service connection for the requested 
benefit.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A.  Factual Background

The veteran had active service from November 1973 to October 
1976.

Service medical records show that the veteran was seen in a 
hospital emergency room in July 1974 for complaints of 
confusion.  It was noted that he had hit his head in a car 
accident.  It was noted that he was anxious and he was 
prescribed Valium.  These records, including the report of 
his medical examination in June 1976 for separation from 
service, do not show the presence of a psychiatric diagnosis.

VA and private medical records, including documents received 
from the Social Security Administration in 2001, show that 
the veteran was treated and evaluated for various conditions 
from 1990 to 2003.  The more salient medical reports related 
to the claim being considered in this decision are discussed 
below.

A private medical report dated in December 1990 reveals that 
the veteran underwent psychiatric evaluation.  The Axis I 
diagnoses were cocaine dependence, alcohol abuse, and 
cannabis dependence.

A VA report shows the veteran was hospitalized in March 1993.  
The diagnoses included polydrug dependence.

A private medical report shows that the veteran underwent a 
MRI (magnetic resonance imaging) scan of the brain in July 
1993.  Incidental note was made of mild cerebellar tonsillar 
ectopia.  

A VA report shows that the veteran was hospitalized from 
April to September 1993.  He reported not using drugs or 
alcohol until he was in service and that soon after joining 
he was into barbiturates, marijuana, alcohol, and cocaine.  
He reported being in a jeep accident and receiving a head 
injury and having some minor seizures since.  The Axis I 
diagnosis was cocaine and alcohol dependence.

A private medical report reveals that the veteran underwent 
psychological testing in January 1994.  The Axis I diagnoses 
were dysthymic disorder (rule out major depressive disorder), 
obsessive compulsive disorder (by self report), and 
polysubstance abuse in remission.  The examiner noted that 
the veteran was functioning in the borderline range of 
intelligence, with evidence of possible organic impairments 
in the area of constructional ability, and visual spatial 
skills.  It was noted that further evaluation along these 
lines would be necessary to clarify the nature and severity 
of the veteran's organic deficits.

The veteran underwent a VA psychiatric examination in May 
1994.  The Axis I diagnoses were dysthymic disorder, alcohol 
abuse in remission, and cocaine abuse.

A private medical report shows that the veteran underwent 
psychiatric evaluation in May 2000.  The Axis I diagnostic 
impressions were rule out bipolar affective disorder, and 
rule out obsessive compulsive disorder.

The veteran testified at a hearing before the undersigned in 
June 2000.  His testimony was to the effect that he had a 
mental disorder, including PTSD, that was caused by a head 
injury sustained in a motor vehicle accident in service.

A SSA document dated in September 2000 shows that the veteran 
is entitled to received disability benefits.  His primary 
diagnosis was affective mood disorders.  

The veteran underwent a VA psychiatric examination in March 
2001 pursuant to the December 2000 Board remand to determine 
the nature and extent of any mental disorders and to obtain 
an opinion as to the etiology of any such disorder.  The Axis 
I diagnoses were cannabis abuse in remission, cocaine abuse 
in remission, alcohol abuse, rule out possibility of other 
continued substance abuse, and depression due to migraine 
headaches.  The examiner noted that the veteran appeared to 
be suffering from depression that was complicated by a 
history of substance abuse.  It was noted that there was some 
history of possible organic problems and that it was 
recommended that the veteran undergo neuropsychological 
testing to rule out an organic disorder versus continuing use 
of substances versus possible psychosis.  The examiner noted 
that there may be some organicity going on with the veteran 
that really needed to be investigated.

In June 2003, the veteran underwent VA psychological testing 
and a psychiatric examination to determine the nature and 
extent of his mental disorder and to obtain an opinion as to 
the etiology of any such condition.  The report of the 
psychiatric examination notes that the report of the 
psychological testing in June 1993 was reviewed as well as 
the veteran's psychiatric history.  The Axis I diagnoses were 
cognitive disorder, not otherwise specified; alcohol abuse in 
partial remission; polysubstance abuse in remission; and 
depressive disorder not otherwise specified.  The examiner 
indicated that the 1993 report of the veteran's MRI scan of 
the brain indicated that he had sustained "some change" of 
uncertain significance.  It was noted that his cognitive 
functionings on neuropsychological testing were lower than 
expected and consistent with consequences of moderate 
traumatic brain injury with overall loss of general cognition 
and specific severe impairment and attention with resultant 
poor recall.  The examiner indicated that these findings were 
consistent with a cognitive disorder and did indicate that 
personality change due to traumatic brain injury may have 
occurred.  The examiner opined that the veteran's symptoms 
were likely the result of his traumatic brain injury and it 
appeared that he had stopped abusing illegal substance and 
cut down o his alcohol consumption.  Despite this, he 
continued to have cognitive deficits.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).

In this case, the evidence does not show that the veteran has 
PTSD.  In 2001 and 2003, he underwent VA psychiatric 
examinations in order to determine the nature and extent of 
any psychiatric conditions, and this disorder was not found.  
Hence, the Board finds that the evidence does not demonstrate 
the presence of PTSD.

Statements and testimony from the veteran are to the effect 
that he was in a motor vehicle accident in service and that 
his current psychiatric problems are related to a head injury 
sustained in that accident.  The service medical records 
confirm his testimony to the extent of his being in a motor 
vehicle accident, but these records do not show the presence 
of a psychiatric condition.

The post-service medical records reveal that the veteran has 
been treated for psychiatric problems since 1990, classified 
as various mental conditions.  In January 1994, he underwent 
psychological testing at a VA medical facility and the 
examiner suspected that the veteran had possible organic 
mental impairment and recommended the veteran for further 
study.  The record does not show that the recommended study 
was performed.  At the VA psychiatric examination in March 
2001, the examiner noted the veteran had possible organic 
mental impairment and recommended the veteran for 
psychological testing.  In June 2003, the veteran underwent 
psychological testing and psychiatric examination at a VA 
medical facility.  The examiner who conducted the psychiatric 
examination reviewed the evidence in the veteran's claims 
folder and the report of his psychological testing in June 
2003 and concluded that the veteran had a cognitive disorder.  
The examiner concluded that the veteran had sustained some 
type of brain injury and opined that it was likely that the 
veteran's cognitive disorder was related to brain injury.

In view of the above, the Board finds that the evidence is 
essentially in equipoise on the question of whether or not 
the veteran's cognitive disorder is related to a brain injury 
sustained in the motor vehicle accident in service.  Under 
the circumstances, the evidence supports granting service 
connection for dementia due to head trauma with application 
of the benefit-of-the-doubt doctrine in favor of the veteran.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Hence, the claim for service connection for a mental 
disorder is granted.


ORDER

Service connection for dementia due to head trauma is 
granted.


REMAND

With regard to the claim for service connection for residuals 
of an injury to the left eye, the veteran underwent a VA eye 
examination in June 2003 pursuant to development undertaken 
by the Board.  The RO has not reviewed the report of this 
examination.

The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of VCAA letters was 
invalidated by Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  In light 
of this decision, the Board may no longer consider evidence 
obtain on its own development unless initial consideration of 
it has been waived by the veteran or representative.  The 
veteran or his representative has not waived initial 
consideration by the RO of the evidence obtained by the 
Board.

In light of the above, the case is REMANDED to the RO for the 
following action:

The RO should review the claim for 
service connection for residuals of an 
injury to the left eye.  This review 
should consider all the relevant evidence 
received, including the report of the 
veteran's June 2003 VA eye examination, 
since the issuance of the most recent 
supplemental statement.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



